Woodward, J.:
The plaintiff seeks to recover under the following. contract or agreement:
“ This contract made and entered into between A. C. Thompson and Charles Seymour for the sale of lot No. 15. * * , * It is understood and agreed that all over $250 dollars the said. A. C. Thompson gets for said lot, the half of the increase is to be divided with the said Chas. Seymour less expenses.
.“A. C. THOMPSON [seal].”
Just what was contemplated, by this agreement is not very clear, but it would seem to suggest that the plaintiff was to secure a purchaser, for the lot in question had been purchased by the defendant, and the plaintiff had been paid a commission by the vendor for procuring the purchaser. The evidence discloses that the lot, as it stood at the time of the agreement, was never sold. The defendant about a year later constructed a house upon the premises and finally sold the same for $3,200, taking in payment $500 in cash and an *652agreement on the part of the purchaser to pay,$14 per month, with interest, until the. same was fully paid. It is claimed by the plain-tiff that, this transaction resulted in a profit of over $250 above the agreed price of the premises- and he seeks to recover one-half, of the profits. . It seems to us very doubtful if the plaintiff has any claim against the defendant, whose evidence indicates an actual loss in the transaction after paying expenses, but in- any event, in an action at law he was bound to show that the defendant had received for the. ■ lot more than $250,, and the evidence is undisputed that he lias received only $500 on -account, with three monthly installments of $14 each. By the terms of the contract, conceding it to .be valid, ■ the money is not yet due. Therefore the. judgment in favor of the defendant should be affirmed. ' .
Hirschberg, P. J., Gaynor, Rich and Miller, JJ., concurred.
Judgment of the Municipal Court affirmed, with costs.